UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 17, 2011 Strategic Diagnostics Inc. (Exact name of registrant as specified in its charter) Delaware 000-68440 56-1581761 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 111 Pencader Drive Newark, DE 19702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (302) 456-6789 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 On May 17, 2011, at the Registrant’s Annual Meeting of Stockholders (the “Meeting”), the Company’s stockholders approved an amendment to the Registrant’s 2000 Stock Incentive Plan to increase the number of shares of common stock authorized for issuance thereunder from 6,000,000 to 8,000,000. Item 5.07 Submission of Matters to a Vote of Security Holders. On May 17, 2011, the Registrant held the Meeting.At the meeting, the stockholders voted on (1) the election of four directors, (2) an amendment to the Registrant’s Fourth Amended and Restated Certificate of Incorporation to increase the number of authorized shares of common stock thereunder from 35,000,000 to 50,000,000, (3) an amendment to the Registrant’s 2000 Stock Incentive Plan to increase the number of shares of common stock authorized for issuance thereunder from 6,000,000 to 8,000,000 and (4) the ratification of the appointment of KPMG LLP as the Registrant’s independent registered public accounting firm for 2011.The voting results on these proposals were as follows: Proposal 1.Election of four directors to hold office until 2013. Nominee Votes For Withheld Broker Non-Votes Steven R. Becker 63,505 Thomas A. Bologna. Francis M. DiNuzzo 55,305 David M. Wurzer Proposal 2.Amendment to the Registrant’s Fourth Amended and Restated Certificate of Incorporation to increase the number of authorized shares of common stock thereunder from 35,000,000 to 50,000,000. Votes For Votes Against Abstentions Broker Non-Votes Proposal 3.Amendment to the Registrant’s 2000 Stock Incentive Plan to increase the number of shares of common stock authorized for issuance thereunder from 6,000,000 to 8,000,000. Votes For Votes Against Abstentions Broker Non-Votes Proposal 4.Ratification of the appointment of KPMG LLP as the Registrant's independent registered public accounting firm for 2011. Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Strategic Diagnostics Inc. May 18, 2011 By: /s/ Kevin J. Bratton Name: Kevin J. Bratton Title: Chief Financial Officer
